Citation Nr: 0124746	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  00-00 298	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than January 30, 
1998, for a 100 percent rating under the provisions of 
38 U.S.C.A. § 1151 and 38 C.F.R. § 3.383, for a retinal 
detachment of the left eye due to cataract surgery at a VA 
medical center, with an additional nuclear sclerotic cataract 
of the right eye causing bilateral blindness.


REPRESENTATION

Appellant represented by:	Mr. Gregory D. Keenum, 
Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel
INTRODUCTION

The veteran served on active duty in the military for 1 month 
and 28 days, from November 1 to December 28, 1962.  In May 
1996, the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, granted his claim for 
disability compensation benefits-pursuant to 38 U.S.C.A. 
§ 1151, for a retinal detachment of his left eye due to 
complications from cataract surgery that he had undergone at 
a VA medical center (VAMC).  The RO assigned a 30 percent 
rating effective from June 28, 1995, the date of receipt of 
his claim for this benefit.  He appealed to the Board of 
Veterans' Appeals (Board) for a rating higher than 
30 percent; he indicated in his January 1997 substantive 
appeal (on VA Form 9) that he wanted a 100 percent rating.  
And in February 1997, the RO determined that he was entitled 
to special monthly compensation (SMC)-effective from 
December 30, 1996, for loss of use of his left eye since he 
was legally blind in it, having only light perception.  See 
38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  The RO 
continued to deny his claim for a disability rating higher 
than 30 percent under § 1151, however, so he continued with 
his appeal to the Board.  And as support for his claim, he 
testified at a hearing at the Board in February 1998.  
The Board then remanded his claim to the RO in April 1998 for 
further development and consideration.

In April 1999, after completing the development requested by 
the Board, the RO increased the veteran's rating from 30 to 
100 percent under the provisions of 38 C.F.R. § 3.383(a)(1) 
for blindness in both eyes (i.e., bilateral blindness), 
since he only had light perception in each eye-but assigned 
an effective date of January 30, 1998, for the higher rating.  
The RO also determined that he was entitled to SMC-effective 
from that same date, due to his bilateral blindness.  
38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c).  The RO, 
however, denied additional SMC benefits based on the need for 
the regular aid & attendance (A&A) of another person due to 
his bilateral blindness.  38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.351(c)(3).  And after the RO determined in 
August 1999 that he was not entitled to an earlier effective 
date (EED), he continued with his appeal to the Board-
requesting an effective date earlier than January 30, 1998, 
for his 100 percent rating.

The Board again remanded the case to the RO in March 2000, to 
schedule the veteran for another hearing concerning his 
purported entitlement to an EED.  And his hearing was held at 
the RO, before a local hearing officer, in June 2000.  He 
subsequently indicated that he wanted another hearing-but 
this time before a Member of the Board at the RO (i.e., a 
Travel Board hearing).  So the Board again remanded his case 
to the RO in September 2000 to schedule him for his Travel 
Board hearing-which was held in July 2001 and conducted by 
the signing judge of this decision.


FINDINGS OF FACT

1.  On November 17, 1993, the veteran underwent surgery at a 
VAMC to remove a cataract in his left eye that was affecting 
his visual acuity; unfortunately however, while removing the 
cataract, his VA surgeon lost a fragment of it in the 
posterior chamber of the eye-causing the veteran to have to 
undergo additional corrective surgery on November 23, 1993, 
and again later on May 4, 1994, for a resulting retinal 
detachment.

2.  The veteran did not file a claim for § 1151 compensation, 
for the additional disability in his left eye resulting from 
that surgery at the VAMC, until June 28, 1995.

3.  There is medical evidence of record indicating the 
veteran was legally blind in both of his eyes-and not just 
in his left eye, when he filed his initial claim for § 1151 
compensation on June 28, 1995; only the blindness in his left 
eye, however, was a residual of the treatment that he had 
received at the VAMC.



CONCLUSION OF LAW

The criteria have been met for an effective date of June 28, 
1995, for the 100 percent rating under the provisions of 
38 U.S.C.A. § 1151 and 38 C.F.R. § 3.383, for the retinal 
detachment of the left eye due to the cataract surgery at the 
VAMC, with an additional nuclear sclerotic cataract of the 
right eye causing bilateral blindness.  38 U.S.C.A. §§ 1114, 
1151, 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.155, 
3.157, 3.350, 3.358, 3.383, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran testified during his June 2000 and July 2001 
hearings at the RO that he is at least entitled to an EED of 
June 28, 1995, for the grant of his § 1151 benefits, because 
that was when he filed his claim-if not even earlier, 
November 17, 1993, since that was when he initially sustained 
the additional injury to his left eye as a result of the 
complications from the cataract surgery at the VAMC.

The statute and regulation governing the resolution of this 
case are 38 U.S.C.A. § 5110(c) and 38 C.F.R. § 3.400(i)-
which state that the effective date of an award of disability 
compensation under § 1151 shall be the date such injury or 
aggravation [at the VAMC] was suffered-but only if a claim 
was received within 1 year after that date; otherwise, the 
effective date shall be the date of receipt of the claim.

The veteran clearly did not file a claim within 1 year after 
his cataract surgery at the VAMC on November 17, 1993.  He 
also did not file a claim within 1 year after the additional, 
follow-up, surgery that he later had to undergo on November 
23, 1993, or even within 1 year after his most recent surgery 
on May 4, 1994.  And this is true even were the Board to 
consider his hospitalization and treatment at the VAMC during 
those occasions as an "informal" claim for § 1151 benefits 
because, even were that the case, he still did not thereafter 
actually submit a "formal" claim for this benefit (within 1 
year) to permit consideration of that hospitalization and 
treatment as an "informal" claim.  See, e.g., 38 C.F.R. 
§§ 3.155 and 3.157.

The initial surgery on November 17, 1993, was to treat a 
cataract in the veteran's left eye that was affecting his 
vision in this eye.  But unfortunately, there were 
complications during that procedure when the VA surgeon lost 
a small nuclear fragment into the posterior chamber of this 
eye.  And he and the others conducting the operation decided 
not to try and remove the fragment during that initial 
procedure-electing, instead, to consult with the retinal 
staff on the following Monday morning, November 22, 1993, 
about the best course of action.  And when seen on that date, 
they decided to have the veteran immediately undergo 
additional surgery the following day, November 23, 1993, in 
an effort to prevent any future problems with the retained 
fragment.  However, he eventually had to undergo still other 
surgery a few months later, on May 4, 1994, for a retinal 
detachment in his left eye.  And because of the additional 
disability in this eye from the complications during the 
initial surgery at the VAMC-and the resulting need for even 
more surgery after that, the RO awarded him disability 
compensation benefits pursuant to 38 U.S.C.A. § 1151.  See 
also 38 C.F.R. § 3.358; Brown v. Gardner, 115 S. Ct. 552 
(1994); VAOPGCPREC 40-97 (Dec. 31, 1997).

In granting compensation benefits pursuant to § 1151, that, 
in turn, meant the additional disability in the veteran's 
left eye-as a residual of the complications from the surgery 
at the VAMC, was treated as though it was due to an injury or 
disease that he had incurred while on active duty in the 
military (i.e., that his left eye disability was service 
connected).  But it is equally important to bear in mind that 
the grant of § 1151 compensation benefits-at least 
initially, was predicated entirely on the additional 
disability in his left eye as a residual of the surgical 
complications at the VAMC since there was no indication 
whatsoever, either medical or otherwise, that he had 
sustained any additional disability involving his right eye 
from that procedure.  Consequently, since he did not actually 
warrant a 100 percent rating for his additional left eye 
disability until he became legally blind in both eyes 
(meaning not only in his left eye, but in his right eye as 
well), the dispositive issue in this appeal is not so much 
when he became legally blind in his de facto service-
connected left eye-but rather, when he became legally blind 
in his other, nonservice-connected, right eye since the loss 
of vision in that other eye provided the legal basis for 
increasing his rating for his now bilateral blindness from 
the initial 30 percent level to 100 percent.  See 38 C.F.R. 
§ 3.383(a)(1).  That also provided the basis for granting him 
SMC for his bilateral blindness.  See 38 U.S.C.A. § 1114(m); 
38 C.F.R. § 3.350(c).  And this was explained to him during 
his most recent hearing at the RO in July 2001 by the signing 
judge of this decision.  See the transcript of the hearing at 
pages 10 and 11.  Indeed, a VA ophthalmologist who examined 
the veteran for compensation purposes in February 1999 
confirmed that his eventual blindness in his right eye was 
totally unrelated to the surgery that he underwent at the 
VAMC during the relevant times in question.  See, e.g., 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Therefore, 
as alluded to earlier, since he did not even file his initial 
claim for § 1151 compensation for his left eye until June 28, 
1995 (more than 1 year after all of his left eye surgeries on 
November 17, 1993, November 23, 1993, and May 4, 1994), 
June 28, 1995, is the earliest possible effective date that 
he can receive for his eventual 100 percent rating for his 
now bilateral blindness-even best case scenario.  See 
38 U.S.C.A. § 5110(c) and 38 C.F.R. § 3.400(i).

The veteran's only argument for assigning an effective date 
earlier than June 28, 1995, the date of his initial claim for 
§ 1151 compensation, is that his doctors at the VAMC led him 
to believe that his left eye would improve after his 
surgeries when, in actuality, it never did-but rather, only 
got progressively worse.  So he says that, in turn, caused 
him to put off ("delay") filing his initial claim until he 
saw for himself that no improvement was forthcoming.  
However, that essentially is an argument rooted in "equity" 
since it does not in any way address the applicable legal 
criteria of the governing statute and regulation.  See Smith 
v. West, 13 Vet. App. 525, 528-29 (2000).  Thus, it cannot 
provide a legal basis for assigning an effective date earlier 
than June 28, 1995-particularly since it is the eventual 
loss of vision in his other eye (his right eye) that is most 
important to receiving an effective date at the 100 percent 
level earlier than he currently has; he initially had a 
30 percent rating effective from June 28, 1995-the date of 
his initial claim, with the increase to 100 percent not 
effective until January 30, 1998.  But aside from that, there 
also is no objective evidence of record substantiating his 
allegation of such promises of improvement from his treating 
VA physicians at the time of his initial surgery and 
aftercare.

The Board does find, nevertheless, that the veteran is 
entitled to a 100 percent rating for his bilateral blindness 
effective from the date of his initial claim for § 1151 
compensation on June 28, 1995.  Medical and other evidence 
obtained from the Social Security Administration (SSA) 
indicates that he became totally disabled and unable to work 
in June 1995 due to the severity of his bilateral visual 
impairment caused by his cataracts, glaucoma, and resulting 
complications.  And the SSA's determination of permanent and 
total disability was not only based on the cataracts in his 
de facto service-connected left eye, but also on those in his 
right eye too.  Furthermore, the extent of his disability as 
a whole, considering the visual impairment in both of his 
eyes, later was confirmed by a private ophthalmologist who 
examined him at the Tupelo Eye Clinic on December 11, 1996, 
and who conducted Goldmann visual field testing during a 
follow-up consultation on December 30, 1996.  That private 
ophthalmologist indicated that, based on the results of those 
evaluations, the veteran was legally blind in both of his 
eyes-not just in his left eye, and that his inability to see 
was apparent from the results of the visual acuity testing as 
well as from the results of the Goldmann visual field 
testing.  In fact, his vision was so bad that he reportedly 
was unable to perform even simple tasks such as reading or 
driving, and the extreme loss of his peripheral vision 
in both eyes also made walking (ambulation) in general very 
difficult.  Moreover, even more recent medical evidence-
including records of treatment that he received in a VA 
outpatient clinic (VAOPC) in April 1997, prior to the January 
30, 1998, effective date assigned by the RO, also reiterate 
this degree of bilateral visual loss.  And he eventually was 
approved for admission to the Southeastern Blind 
Rehabilitation Center in November 1998 and actually began 
participating in that program in December 1998.


The medical and other evidence cited by the SSA, and the 
medical opinion of the private ophthalmologist at the Tupelo 
Eye Clinic, is probative evidence supporting an EED at the 
100 percent level retroactive to June 28, 1995, the date of 
the veteran's initial claim for § 1151 compensation.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
38 U.S.C.A. § 1114(m); 38 C.F.R. §§ 3.350(c), 3.383(a)(1).  
Therefore, to this extent, the appeal is granted.

In closing, the Board notes that, on November 9, 2000, during 
the pendency of this appeal, the President signed into law 
the Veterans Claims Assistance Act of 2000 (the "VCAA"), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  It imposes on VA 
more responsibility in terms of notifying the veteran of 
evidence that is needed to substantiate his allegations and 
providing further assistance to him in obtaining potentially 
relevant evidence.  It also eliminates the requirement of 
submitting a well-grounded claim before receiving this 
assistance and notification from VA.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2001); 
66 Fed. Reg., No. 168, 45620-45632 (Aug. 29, 20001); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  But records show the 
RO already sent the veteran a detailed letter in April 2001 
duly apprising him of the VCAA and its legal implications 
concerning his claim for an EED, and his attorney since has 
indicated in May 2001 when contacted by the RO that no 
additional evidence is forthcoming, requesting that the Board 
go ahead and make a decision based on the evidence 

currently of record.  So he is not prejudiced by the Board 
complying with his request to proceed with the adjudication 
of his claim, particularly since he is receiving an EED.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An earlier effective date of June 28, 1995, is granted for 
the 100 percent rating under the provisions of 38 U.S.C.A. 
§ 1151 and 38 C.F.R. § 3.383, for the retinal detachment of 
the left eye due to the cataract surgery at the VAMC, with 
the additional nuclear sclerotic cataract of the right eye 
causing bilateral blindness; the increase in compensation is 
subject to the laws and regulations governing the payment of 
VA monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

